Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-6 of U.S. Patent No. 10,440,672. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference. Claims 1-10 are encompassed by claims 1-6 of U.S. Patent No. 10,440,672. It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art. In re Karlson, 153 USPQ 184 (CCPA 1963).

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11 of U.S. Patent No. 10,757,666. Although the claims at elimination of an element and its function provides no patentable difference.  Claims 1-10 are encompassed by claims 1-4, 11 of U.S. Patent No. 10,757,666.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Instant Application 
US Patent 10,757,666
1. A method of a user equipment (UE) in a wireless communication system, the method comprising: 



a synchronization signal/physical broadcast channel (SS/PBCH) block; 



determining an index of the SS/PBCH block based on i) a demodulation reference signal, (DM-RS) sequence for a PBCH included in the SS/PBCH block or ii) a combination of the DM-RS sequence for the PBCH and information included in the PBCH; and 






performing synchronization with a base station (BS) based on the index of the SS/PBCH block wherein the DM-RS sequence for the PBCH is initialized in a unit of the SS/PBCH block.
1. A method of transmitting and receiving signals to and from a base station (BS) by a user equipment (UE) in a wireless communication system, the method comprising: 

receiving from the BS, a synchronization signal/physical broadcast channel (SS/PBCH) block; 

determining an index of the received SS/PBCH block based on either a demodulation reference signal (DMRS) sequence for a PBCH included in the SS/PBCH block or a combination of the DMRS sequence and information included in the PBCH, 

wherein the DMRS sequence is initialized in a unit of the SS/PBCH block, based on an initial value determined based on a cell identifier (cell ID) and the index of the SS/PBCH block; and 

performing synchronization with the BS based on the determined index of the SS/PBCH block.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HO (US 2013/0308555 A1).
Regarding claim 1, HO discloses a method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving a synchronization signal/physical broadcast channel (SS/PBCH) block (the base station transmitting subframes of data comprising the scrambling sequence of the reference signal, see ¶ 0026); 
determining an index of the SS/PBCH block based on i) a demodulation reference signal, (DM-RS) sequence for a PBCH included in the SS/PBCH block or ii) a combination of the DM-RS sequence for the PBCH and information included in the PBCH (initialization of scrambling sequence of DL DMRS is suggested to be jointly determined with that of CSI-RS. More specifically, when a particular time offset at the serving cell with respect to the other cells is considered, the value of slot index in the sequence initialization of DL DMRS can be dynamically selected from two candidates and tied to the cell ID so that the conflict between the generation of the sequence initialization of CSI-RS and the sequence initialization of DL DMRS can be avoided as the two candidate values can be configured by the UE-specific semi-statistical signaling, see ¶ 0053); and 


Regarding claim 2, HO discloses the SS/PBCH block comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (the synchronization signal is either PSS/SSS signal, see ¶s 0070, 0071). 

Regarding claim 3, HO discloses obtaining time synchronization and a cell identifier (ID) based on the PSS and SSS (DL DMRS can be dynamically selected from two candidates and tied to the cell ID, see ¶ 0053). 

Regarding claim 4, HO discloses the DM-RS sequence for the PBCH is initialized based on an initial value determined based on a cell ID and the index of the SS/PBCH block (the sequence initialization of DL DMRS can be dynamically selected from two candidates and tied to the cell ID so that the conflict between the generation of the sequence initialization of CSI-RS and the sequence initialization of DL DMRS can be avoided as the two candidate values can be configured by the UE-specific semi-statistical signaling. The possible values of slot index used for generating the sequence initialization of the serving cell can then be derived according to the physical allocation of paging message, synchronization signals or physical broadcast channel, see ¶ 0053).
HO discloses a user equipment (UE) operating in a wireless communication system, the UE comprising: 
a transmitter; a receiver; a processor; and a memory operably coupled to the processor and storing instructions which, when executed, cause the processor to perform a specific operation, wherein the specific operation includes: 
receiving a synchronization signal/physical broadcast channel (SS/PBCH) block (the base station transmitting subframes of data comprising the scrambling sequence of the reference signal, see ¶ 0026); 
determining an index of the SS/PBCH block based on i) a demodulation reference signal, (DM-RS) sequence for a PBCH included in the SS/PBCH block or ii) a combination of the DM-RS sequence for the PBCH and information included in the PBCH (initialization of scrambling sequence of DL DMRS is suggested to be jointly determined with that of CSI-RS. More specifically, when a particular time offset at the serving cell with respect to the other cells is considered, the value of slot index in the sequence initialization of DL DMRS can be dynamically selected from two candidates and tied to the cell ID so that the conflict between the generation of the sequence initialization of CSI-RS and the sequence initialization of DL DMRS can be avoided as the two candidate values can be configured by the UE-specific semi-statistical signaling, see ¶ 0053); and 
performing synchronization with a base station (BS) based on the index of the SS/PBCH block wherein the DM-RS sequence for the PBCH is initialized in a unit of the SS/PBCH block sequence (initialization of the serving cell can then be derived 

Regarding claim 7, HO discloses the SS/PBCH block comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (the synchronization signal is either PSS/SSS signal, see ¶s 0070, 0071). 

Regarding claim 8, HO discloses obtaining time synchronization and a cell identifier (ID) based on the PSS and SSS (DL DMRS can be dynamically selected from two candidates and tied to the cell ID, see ¶ 0053). 

Regarding claim 9, HO discloses the DM-RS sequence for the PBCH is initialized based on an initial value determined based on a cell ID and the index of the SS/PBCH block (the sequence initialization of DL DMRS can be dynamically selected from two candidates and tied to the cell ID so that the conflict between the generation of the sequence initialization of CSI-RS and the sequence initialization of DL DMRS can be avoided as the two candidate values can be configured by the UE-specific semi-statistical signaling. The possible values of slot index used for generating the sequence initialization of the serving cell can then be derived according to the physical allocation of paging message, synchronization signals or physical broadcast channel, see ¶ 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO in view of FAKOORIAN et al. (US 2017/0230156 A1), hereinafter FAKOORIAN.
Regarding claims 5 and 10, HO fails to disclose that a Gold sequence is used as the DM-RS sequence.
In the same field of endeavor, FAKOORIAN discloses using PN or Gold sequence in DM-RS sequence in a wireless communication network (see abstract, ¶ 0092). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to implement FAKOORIAN’s teaching in the network/system taught by HO in order take advantage of widely used method for sequencing in wireless communication network. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	

Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412